Citation Nr: 1142334	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for L5-S1 small disc protrusion with degenerative disease, secondary to service-connected disability.

2.  Entitlement to service connection for sciatica with neuropathy, secondary to service-connected disability.

3.  Entitlement to service connection for a left knee disorder, secondary to service-connected disability.

4.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine musculoligamentous strain.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to January 5, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to March 1996.
 
This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Service connection for lumbar spine musculoligamentous strain was granted in a December 2006 rating decision and a 10 percent disability evaluation was assigned.  In an August 2007 rating decision the evaluation was increased to 20 percent.  The Board notes that since the increase to 20 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran testified before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the claims file.

In June 2011, the Appeals Management Center (AMC) received additional evidence from the Veteran, which did not issue a supplemental statement of the case to show subsequent re-adjudication and consideration of the evidence.  However, the Board finds that this is not necessary because the evidence submitted, annotated VA treatment records, is duplicative of evidence already of record and considered in the most recent supplemental statement of the case (SSOC), issued in May 2011.  The VA treatment records were of record, as contained in the records obtained by the RO and AMC in previous adjudications, including evidence received from the Social Security Administration (SSA).  The Veteran's annotations are also duplicative of arguments she has already made and have already been considered.  There is therefore no need to return the case for additional adjudication and issuance of another SSOC.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).

The issues of an initial evaluation greater than 20 percent for the service connected lumbar spine musculoligamentous strain and entitlement to a TDIU prior to January 5, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  L5-S1 small disc protrusion with degenerative disease is not shown to be etiologically related to or aggravated by service connected disability, or active military service.

2.  Sciatica with neuropathy is not shown to be etiologically related to or aggravated by service connected disability, or active military service.

3.  A left knee disability is not shown to be etiologically related to or aggravated by service connected disability, or active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for L5-S1 small disc protrusion with degenerative disease, including as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for sciatic with neuropathy, including as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for a left knee disorder, including as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Prior to initial adjudication of the Veteran's claims, she was sent a letter in June 2006 that satisfied the duty to notify provisions regarding service connection claims, including information concerning how disability evaluations and effective dates were assigned.  Subsequent letters addressing alternate theories of service connection and entitlement to TDIU were sent in March 2007, April 2008, August 2008, October 2008, and January 2009.  The letters provided her an opportunity to submit any evidence pertinent to her claim.  

The Veteran underwent VA examinations in September 2004, August 2006, June 2007 (with addendum in August 2007) and September 2008 (with addendum in December 2008).  In addition, a VA medical opinion was obtained in June 2008 after a review of the Veteran's medical records.  The examinations included review of the claims file and the examiners were identified as medical professionals with the requisite qualifications.  Rationales for opinions requested were provided, and diagnoses, conclusions and opinions were based on the review of the record, interview and examination of the Veteran, clinical findings, and medical expertise.  These examinations are therefore adequate for the purposes of adjudicating the claims herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, VA treatment records from 2001 to 2009 were obtained.  In June 2010, the Board remanded the claims for further development, to include obtaining SSA records and the Veteran's Vocational Rehabilitation file.  These records were obtained.  With the exception of private mental health treatment records and SSA assessments, medical records that are part of the Veteran's SSA file consist of VA treatment records from 2007 through 2010.  Those records now present in the claims file that were not present at the time of the VA examinations in this case have no bearing on the opinions rendered or the probative value of the reports themselves.  This is because the additional VA treatment records, private treatment records, and SSA assessments do not address the etiology of the claimed conditions adjudicated herein.  

The VA has complied with the June 2010 remand as to the issues herein decided.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  No further notification or development action is necessary on the issue now being decided.  Neither the veteran nor her representative has argued otherwise.

Claims for Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. §3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

With respect to secondary service connection, an analysis similar to the Court's decision in Hickson applies. There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

Reports of medical history and examination dated in July 1995 prior to entrance to active service reflect that the Veteran was found to have moderately severe pes planus, asymptomatic with hallux valgus.  No other musculoskeletal abnormalities, defects, diagnoses or other findings were observed.  

Subsequent service treatment records show that the Veteran injured her right knee during basic training.  At the same time, the record reflects that she also reported pain in her left shoulder blade and right lower back.  She was found to exhibit acute tenderness at the left suprascapular and right lumbar paravertebral muscles with mild spasms.  An assessment of musculoskeletal strains due to deconditioning was made.  Subsequent entry notes a twisted knee injury and occasional back pain.  She was treated extensively for the right knee injury, including with crutches and prescribed pain medications.  Results of a Medical Board reflect that the Veteran was treated but failed to improve sufficiently to allow her to complete basic training.  Physical examination showed that she was active, alert, oriented with complaints of right knee pain.  Physical examination was otherwise unremarkable.  She was on profile, and the final diagnosis was right knee trauma with failure to improve on conservative medical therapy.  Physical Evaluation Board shows she was found unfit for duty and recommended for discharge with a diagnosis of right knee pain secondary to trauma.  

In light of the documented evidence of in-service right knee disability, service connection for right knee was granted in a January 1999 rating decision.

Postservice VA treatment records reflect that the Veteran was seen in February 2001 with complaints of right lower leg pain since the year before.  She reported a history of private emergency room treatment, but that results of physical evaluation were negative.  Physical examination revealed pronounced tenderness over anterior tibia half way between the knee and ankle.  Neurological examination was grossly intact.  The assessment was that her symptoms sounded like shin splints, but etiology was unknown.  

In April 2004, she was again seen in urgent care with complaints of right leg pain, of several years but worsened by cramping in the last several months.  Palpation of the right lower extremity was tender over the area of the sciatic nerve.  Dorsiflexion of the right foot while the Veteran was in the supine position elicited the same pain, and straight leg raising was positive.  Muscular weakness of the right lower extremity was observed.  Sciatic was diagnosed.  In July 2004, she again reported right leg pain down the right side of the leg toward the ankle, worsening once she changed jobs and went from a sedentary job to being a certified nurse assistant (CNA) and lifting at her job.  Physical examination found motor strength in normal limits and sensation within normal limits to light touch.  However, she was unable to fully extend the right knee while sitting up due to pain in the back of the leg.  It was noted that lifting the Veteran performed at her job likely exacerbated the back pain and that she should strongly consider a job without lifting.  She was prescribed a knee brace and TENS unit. 

During VA examination in September 2004, the Veteran reported pain in the right knee exacerbated by sciatica with weakness and stiffness in the right knee with episodes of instability and actual giving way.  She reported using a TENS unit for her back at that time, and that she used it on her leg as well.  Examination of the right knee revealed painful, limited range of right knee motion but intact ligaments.  The examiner diagnosed right knee sprain with tendonitis.  Instability was not apparent, but the examiner stated that weakness, fatigue, and pain with repetitive use were demonstrated.  

In August 2006 VA, the Veteran underwent VA peripheral nerves, spine, and joints examinations.  All examinations were conducted by the same physician, J.L.H., M.D., who indicated that the claims file had been reviewed (including service treatment records).  Review of the reports shows that he based his diagnoses, findings, and opinions on review of the record, interview and examination of the Veteran, clinical findings, and his medical expertise.

In the VA spine examination, the Veteran reported falling backwards while walking downstairs striking her head and her back.  She denied having problems with her back prior to the fall.  Dr. J.L.H. referenced an emergency room visit in the treatment records showing that the Veteran had findings consistent with such an injury in October 2005.  Referencing treatment records from 2004, the examiner further noted that the Veteran had complained of sciatica as early as in 2004.  Apparently, the examiner mentioned this to the Veteran during the examination.  The report indicates that the Veteran responded she had had several falls due to her right knee giving way since then, and she did not recall any other specific event or injury giving rise to any type of back complaints.  However, she indicated she had been working as a CNA at the time the sciatica started, and was doing a great deal of physical lifting of patients in the clinical setting.  The Veteran reported severe low back pain during the examination, and a pinching sensation radiating from the low back through the buttocks bilaterally and frequently radiating down her legs in a typical distribution of sciatica.  The onset of sciatica was about a year prior to her back injury.  When asked why she felt her back condition was secondary to the right knee disability, the Veteran stated that she fell backwards when her right knee gave out, landing on her back.  After conducting neurological tests and X-rays, Dr. J.L.H. diagnosed episodes of strain of the lumbosacral spine of musculoligamentous origin.  He observed that the trauma which the Veteran sustained to her back in the fall appeared relatively minor, but noted that her symptoms were rather significantly out of proportion to the physical and clinical findings, and her performance on the range of motion was also questionable.  Nonetheless, he stated it was his opinion that the lower back strain of musculoligamentous origin was at least as likely as not due to the right knee giving out.  

In VA peripheral nerve examination, the Veteran reported her sciatica type symptoms began in 2004 in her right leg, eight years after the initial injury to her right knee.  The onset was associated with her work as a CNA, lifting patients in a clinical setting.  The left leg developed similar symptoms after that.  She denied any specific event or injury to her back, other than the work-related lifting.  She noted that she has since given up her career as a CNA due to these problems.  She reported that she believed the sciatica was due to her right knee disability and noted that her physicians had told her this.  The Veteran described low back pain radiating to the buttocks and the posterior legs, typically not below the knee.  The symptoms are intermittent and not constant, but seem to be precipitated with extensive walking and extensive forward flexion at the waist.  She did not complain of paresthesia, dysesthesias, hypoesthesias.  There were no complaints of incoordination, motor, sensory, perception or position impairment.  Physical examination found no motor impairment and strength was measured at 5 of 5, bilaterally, in the lower extremities.  There were no findings of muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  No function of any joint was found to be affected by nerve disorder, and gait and balance were normal.  Sensation was normal to vibration, pain, light touch and position, bilaterally.  Reflexes were at 2+ in the knees and 1+ in the ankles, bilaterally.  Bilateral plantar flexion was normal.  Results of electromyography (EMG) showed findings within normal limits absent evidence of neuropathy or radiculopathy in the right lower extremity.  Dr. J.L.H. diagnosed paresthesias of the bilateral lower extremities, L5-S1 irritation, sciatica with normal clinical diagnosis by EMG.  

Dr. J.L.H. opined that the sciatica with neuropathy was less likely than not due to the service-connected right knee condition.  As rationale, the examiner explained that the Veteran reported the onset of complaints associated with her work as a CNA, lifting patients in a clinical setting.  This onset, in 2004, was eight years after the initial right knee injury.  In addition, current X-rays of the lumbosacral spine did not identify any type of protruding disks, degenerative disk disease or neural foraminal stenosis or spinal stenosis and neurological physical examination was within normal limits with no motor deficit, no sensory deficit, equal deep tendon reflexes and no lateralizing signs, and negative straight leg test, which eliminated the likelihood of the back causing her symptoms.  

In VA examination for joints, the Veteran reported onset of left knee symptoms in 2006 and stated she believed it was because she has favored her right knee over the years since her initial injury to it.  She could not recall a specific event or injury to the left knee.  She reported intermittent pain and painful motion in the left knee, specifically in the patellar and infrapatellar areas.  Dr. J.L.H. noted that X-rays of the conducted in May 2006 revealed normal bilateral knees.  The diagnosis was of mild intermittent left knee strain of musculoligamentous origin with full range of motion.  The examiner opined the left knee condition was less likely as not caused by or a result of the service-connected right knee.  As rationale, he observed that the Veteran reported onset of symptoms ten years after the onset of pain in the right knee, and May 2006 radiographs of both knees were entirely within normal limits.  The left knee had full unrestricted range of motion with no indication of laxity, and careful observation of the Veteran's ambulation showed an intact gait with no limp and no deformities.  Dr. J.L.H. stated his opinion was based upon the essential minimal findings on physical examination and clinical findings, the Veteran's reported history and normal unobserved gait.

In November 2006, VA treatment records show that an MRI was done and revealed small central disc protrusion at L5-S1 with mild bilateral facet degenerative disease.  

In a December 2006 rating decision, service connection for musculoligamentous strain, lumbosacral spine, was granted, effective in May 2006.  However, service connection for sciatica and a left knee condition was denied.

A June 2007 VA examination for peripheral nerves reflects that the Veteran was diagnosed with sciatica.  EMG results dated in April 2007 were included and show left lower extremity within normal limits with no evidence of neuropathy or radiculopathy.  The examiner, B.S.R., P.A.-C., opined that the Veteran's sciatica condition was at least as likely as not due to her service connected back condition.  As rationale, Physician's Assistant B.S.R. observed that the November 2006 MRI revealed L5-S1 protrusion and that the most common site of disk herniation was at the L5-S1 interspace.  However, it appears that the examiner erroneously believed that the Veteran's service connected back condition included the L5-S1 disk herniation.  In subsequent clarification obtained in July 2007, B.S.R. opined that that the L5-S1 disk herniation was not part of the service-connected back disability, nor was it associated with the inservice right knee injury.  B.S.R. explained that service treatment records documenting the inservice right knee injury showed only right lumbar paravertebral muscle spasms and no midline lumbar pain.  If a disk was herniated at that time, P.A. B.S.R. observed, there would have been severe midline pain and weakness, potentially involving the lower extremities.  Such findings were not mentioned in the post-service right knee fall incident as well.  Rather, the only mention of back issues was in the April 2004 VA urgent care entry in which sciatica was diagnosed.  The examination report and addendum reflect that the Veteran's claims file, including service treatment records, had been reviewed, and the diagnoses, findings, and opinions were based on review of the record, interview and examination of the Veteran, clinical findings, and medical expertise.

Likewise, in June 2008, B.S.R. offered a records review examination to include specific review of VA treatment records from October 2005 and March 2006, June 2001 and November 2006 MRI results, X-ray results concerning the right knee and VA examinations conducted in August 2006 and July 2007.  Following review of these records, including falls in 2005 and 2006, the examiner noted that the Veteran sustained only musculoskeletal strains and right-sided tenderness to the spine without leg weakness.  Straight leg tests were negative, and the records showed no loss of bowel or bladder after the falls.  With no aggravation of any neuropathy or paresthesias immediately after the traumatic injuries, B.S.R. again opined that it was less likely than not that the falls aggravated the Veteran's back beyond a strain.  Therefore, the disc protrusion at L5-S1 was more likely aggravated by prior chronic back conditions as well as body habitus, obesity, and any altered gait.  

September 2008 VA examinations for joints and peripheral nerves show diagnoses of left knee strain and bilateral sciatica.  The examiner, J.C.J., Staff Physician, opined that the left knee condition was less likely as not caused by or a result of the service connected lumbar spine condition.  Dr. J.C.J. explained that the Veteran's clinical presentation indicated a two to three year history of left knee pain without a history of injury or trauma involving the left knee.  A lumbar spine condition did not typically result in any significant gait impairment or alteration in biomechanics leading to any increased stress or load bearing of the left knee.  Furthermore, there was no medical basis to support any aggravation of the left knee condition due to or a result of her service connected lumbar spine condition.  Concerning the sciatica, the examiner opined that the condition was at least as likely as due to or a result of the pathology of the lumbar spine for which she was service-connected, as sciatica/radiculopathy was not an uncommon condition associated with lumbar disk disease.  The report shows that Dr. J.C.J. reviewed the claims file, and based the diagnoses, findings, and opinions on review of the record, interview and examination of the Veteran, clinical findings, and medical expertise. 

However, it would appear that here, as in the June 2007 VA examination, Dr. J.C.J. erroneously believed that the service-connected lumbar spine condition included the L5-S1 disk herniation.  Dr. J.C.J. later provided an addendum, dated in December 2008 noting that the Veteran was service-connected only for musculoligamentous strain of the lumbar spine and had been denied service connection for lumbar disc disease.  The examiner then explained that, whereas radiculopathy symptoms, such as sciatica, are most likely secondary to disk disease of the lumbar spine and, whereas the Veteran has been denied service connection for lumbar disk disease of the lumbar spine, it is less likely that that Veteran's symptoms of sciatica are due to, or a result of, her lumbosacral strain, as it is most likely her sciatica symptoms are due to or a result of her lumbar disk disease.

Analysis

In the present case, the Veteran argues that she has a left knee disability that is the result of her service connected disabilities, and that the diagnosed L5-S1 small disc protrusion with degenerative disk disease and sciatica with neuropathy are also either part and parcel of her service-connected lumbar spine musculoligamentous strain or are the result of her service-connected disabilities.  Specifically, she has submitted multiple statements and, in October 2009, testified before the undersigned that her service-connected right knee disability caused her to alter her gait and to bear more weight on her left knee.  She further testified that she fell in 2005 after her right knee collapsed, injuring her back.  When she filed her claim, she did not know the extent of her back injury.  She argues that the disc disease at L5-S1 shown by magnetic resonance imaging (MRI) in November 2006 was the result of this fall, and the sciatica is the result of the disc disease.  

In essence, she argues that the lumbar spine muscle and ligament strain disability and disc disease at L5-S1 are all one condition arising out of the same injury caused by her right knee collapse, and should be service-connected as such.  The sciatica, she argues, is the result of the back condition, and the left knee is the result of the service-connected right knee and/or the service-connected back.

At the outset, the Board observes that medical evidence of the claimed disabilities exist.  L5-S1 small disc protrusion with degenerative disease has been diagnosed, clinically, by MRI dated in November 2006, as reference above, but also as recently as a February 2009 VA examination.  Left knee strain was diagnosed in an August 2006 and September 2008 VA examinations.  Sciatica was diagnosed in October 2004 VA treatment records and in June 2007 and September 2008 VA examinations.  

In addition, the Veteran is service connected from August 1998 for a right knee disability described as right knee sprain with tendinitis.  She is also service-connected for migraines, analgesic rebound headaches associated with right knee sprain with tendinitis, from May 2006, and for musculoligamentous strain, lumbosacral spine, associated with right knee sprain with tendinitis, from May 2006.

However, as will be demonstrated below, the medical evidence does not support a finding that L5-S1 small disc protrusion with degenerative disease, sciatica with neuropathy, or a left knee disorder are etiologically related to or aggravated by service connected disability, or active military service

The opinions provided in this case clearly establish that the diagnosed L5-S1 small disc protrusion with degenerative disease, bilateral sciatica, and left knee strain are not etiologically related to or aggravated by service connected disability, or active military service.

In so finding, the medical professionals who offered the opinions delineated above showed careful consideration of the Veteran's reported history of inservice right knee injury and post-service fall due to right knee collapse, and of her reported back, lower extremity and left knee complaints.  They considered VA treatment records, including those showing post-fall treatment in 2005 and complaints of back problems and sciatica in 2004.  Also considered were the Veteran's beliefs that her left knee condition was the result of altered gait and weightbearing caused by her right knee disability, and her lower back disability; that her L5-S1 disc disease had its onset or was aggravated by the fall caused by her right knee collapsing; and that her sciatica was caused by her service connected lower back and right knee disabilities.  The medical opinions provided were based on a review of the claims file, to include service treatment records, physical examination, clinical test results, the Veteran's reported history and complaints, and the examiners' medical expertise.  The examiners were identified as a medical doctor, physician's assistant, and staff physician.  There is no indication that any of the medical professionals lacked the medical expertise to make diagnoses or opinions in the present case.  And, while there were instances of confusion concerning what part of the Veteran's lumbar spine condition was service-connected, on clarification, the opinions maintained the same position-that the L5-S1 disk disease was not etiologically related to or aggravated by service connected disability or active military service-including the inservice or post service fall, the service-connected right knee disability or the service-connected lumbar back disability.

To the degree that the argument is presented that the Veteran's diagnosed L5-S1 small disc protrusion with degenerative disease, sciatica with neuropathy, and left knee strain is the result of active service directly, or that she has presented manifestations of a lumbar spine disability other than the service connected lumbar spine musculoligamentous strain, bilateral sciatica, and a left knee disability continuously since service, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  In this regard, service treatment records reflect no observation of left knee complaints or treatment.  There is documentation of complaints and treatment of back pain and muscle spasm.  However, there is no in-service documentation of a disc protrusion at L5-S1.  Furthermore, at the time of her discharge, physical examination found no left knee or neurological problems.  Following this, the first medical evidence of complaints or treatment for disc problems and sciatica is 2001, and of left knee problems is 2006-well after discharge from active service.  This contemporaneous evidence strongly weighs against any current contention that her current disc related back symptoms, sciatica, and/or left knee symptoms have been continually manifested since service.  This lack of treatment for many years after service discharge weighs heavily against the claim and calls to question the veracity of the Veteran's current assertions.  

The record contains no other opinions or findings tending to show that an etiological relationship between the claimed disabilities and service connected disabilities or active service.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge (i.e., experiencing or observing right knee injury, back pain, pain in the lower extremities and left knee pain).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  In addition, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is further noted that the Veteran has some limited medical training, as she was employed as a CNA.  The Board has carefully considered her assertions, observations, and theories of causation.  However, the Board has placed greater weight on the opinions proffered by the VA examiners in this case.  It is clear from a review of the medical opinions in this case that the medical professionals carefully considered the Veteran's current complaints as well as her documented in-service back and right knee problems.  

The Board has not overlooked the fact that the Veteran has some medical training in that he is a certified nursing assistant (CNA).  See Goss v. Brown, 9 Vet. App. 109, 114-15   (1996); YT v. Brown, 9 Vet. App. 195, 201   (1996); and Rucker v. Brown, 10 Vet. App. 67, 74   (1997) (all of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.)  Despite the foregoing, the Board also observes that nothing in the Veteran's background reflects that she is an expert in diagnosing, evaluating, and determining the etiology of the disabilities, which are the focus of this appeal.  See Black v. Brown, 10 Vet. App. 297  , 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Furthermore, the Veteran's opinion is in direct contrast to those rendered by the VA examiners.  The Board notes that it may take the veteran's self-interest into account is assessing the weight to be accorded to her self-assessment. See Pond v. West, 12 Vet, App. 341, 345 (1999) (although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (the Board may consider self interest in evaluating the testimony of claimants).  The Board has placed greater probative weight on the opinions proffered by the VA examiners.  
In light of the foregoing, the Bard concludes that the weight of the evidence is against the grant of service connection for L5-S1 small disc protrusion with degenerative disease, sciatica with neuropathy, and left knee strain either as the etiological result of a service connected disability, including aggravation by a service-connected disability, or of active military service.  There is no benefit of the doubt to be resolved, and service connection for L5-S1 small disc protrusion with degenerative disease, sciatica with neuropathy, and left knee strain to include as secondary to service connected disability is not warranted.


ORDER

Service connection for L5-S1 small disc protrusion with degenerative disease, including as secondary to service-connected disability, is denied.

Service connection for sciatica with neuropathy, including as secondary to service-connected disability, is denied.

Service connection for a left knee disorder, including as secondary to service-connected disability, is denied.


REMAND

The Veteran further seeks a higher initial evaluation for her service connected lumbar spine musculoligamentous strain, and entitlement to TDIU prior to January 5, 2009.

In October 2009, Veteran and her representative testified before the undersigned that her service-connected lumbar spine musculoligamentous strain had not been adequately evaluated.  She testified that she was unable to participate fully with the examination and requested that it be rescheduled.  She also testified that she received treatment every six months and was due to see an orthopedic specialist.

The most recent VA examination for her service-connected lumbar spine musculoligamentous strain was conducted in February 2009.  The most recent VA treatment records are dated in 2010.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 3.159(c), 3.327(a) (2011).  Furthermore, in light of the decision herein denying service connection for L5-S1 small disc protrusion with degenerative disc disease, the Board is of the opinion that a new examination would be probative in ascertaining the severity of the Veteran's service connection musculoligamentous strain alone on the Veteran's functional back impairment.  

The claim for entitlement to TDIU prior to January 5, 2009 is inextricably intertwined with resolution of the claim for a higher initial evaluation for lumbar spine musculoligamentous strain.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of any and all treatment records from the VA NWIHS Omaha Division and any other VA medical facility identified, from 2010 to the present should be obtained that are not already of record.  If no additional treatment records are available for this time period, it should be so stated.

2.  The RO/AMC should afford the Veteran an appropriate VA examination to determine the nature and extent of her service-connected lumbar spine musculoligamentous strain.  The examiner should be advised that service connection is not in effect for L5-S1 small disc protrusion.  The Veteran's claims folder must be made available to the examiner prior to the examination and the examiner should note such review.  

All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain associated solely with the Veteran's musculoligamentous strain.   

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected lumbar spine musculoligamentous strain on the Veteran's ability to work and her activities of daily living.

To the extent possible, the examiner should separate the manifestation of the Veteran's service connected musculoligamentous strain from his nonservice connected L5-S1 small disc protrusion.  If the examiner is unable to separate manifestations, he or she should so indicate.

The rationale for all opinions expressed should also be provided.

3.  The RO/AMC should advise the Veteran in writing that it is her responsibility to report for VA examination, to cooperate with the development of her claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to her last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for a higher initial evaluation for lumbar spine musculoligamentous strain, and entitlement to TDIU prior to January 5, 2009.  If the benefits sought with respect to these issues remain denied, furnish the Veteran and her representative a SSOC and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


